Citation Nr: 0801965	
Decision Date: 01/17/08    Archive Date: 01/29/08

DOCKET NO.  06-26 752	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
No. Little Rock, Arkansas


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim for service connection for post-traumatic 
stress disorder (PTSD).  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and M. M. and T. B.


ATTORNEY FOR THE BOARD

S. D. Regan, Counsel


INTRODUCTION

The veteran had active service from July 1968 to March 1970.  
He received various decorations evidencing combat including 
the Combat Action Ribbon.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a May 2005 RO rating decision which 
determined that new and material evidence had not been 
submitted to reopen a claim for service connection for PTSD.  
In August 2007, the veteran testified at a Board 
videoconference hearing.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The Board finds that there is a further VA duty to assist the 
veteran in developing evidence pertinent to this claim.  
38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. § 3.159 (2007).  

The Board notes that at the August 2007 Board hearing, the 
veteran testified that he had received treatment at the 
Muskogee, Oklahoma VA Medical Center.  He reported that he 
was treated by various VA physicians including from a 
psychiatrist.  He stated that he had been treated by the 
psychiatrist for about three and a half years and also 
indicated that he first received treatment at that facility 
in 1999.  The veteran specifically indicated that they had 
written down that he had PTSD in the computer at that VA 
facility.  

The Board observes that the most recent treatment reports of 
record from the Muskogee, Oklahoma VA Medical Center are 
dated in September 2006.  Such records show treatment for 
psychiatric problems including depression, but do not show 
treatment for PTSD.  As there may be further VA treatment 
records that are pertinent to the veteran's claim, they 
should be obtained.  See Bell v. Derwinski, 2 Vet.App. 611 
(1992); 38 C.F.R 3.159(c).  

Accordingly, the case is REMANDED for the following:  

1.  Obtain copies of the veteran's VA 
medical records, which are not already in 
the claims folder, concerning his claimed 
treatment for PTSD since January 1999, 
from the Muskogee, Oklahoma VA Medical 
Center.  

2.  Thereafter, review the claim as to 
whether new and material evidence has been 
submitted to reopen a claim for service 
connection for PTSD.  If the claim is 
denied, issue a supplemental statement of 
the case to the veteran and his 
representative, and provide an opportunity 
to respond, before the case is returned to 
the Board.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).



_________________________________________________
K. J. ALIBRANDO
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



